Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 15, 2008 MEDPRO SAFETY PRODUCTS, INC. (Formerly, Dentalserv.com) (Exact name of registrant as specified in Charter) Nevada 000-49768 91-2015980 (State or other jurisdiction of (Commission File No.) (IRS Employee Identification incorporation or organization) No.) 817 Winchester Road, Suite 200 Lexington, KY 40505 (Address of Principal Executive Offices) (859) 225-5375 (Issuer Telephone number) Dentalserv.com 20 West 55 th Street, 5 th Floor New York, NY 10010 (Former name or former address, if changed since last filing) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e- 4(c)) Item 1.01 Entry into a Material Definitive Agreement. On July 15, 2008, MedPro Safety Products, Inc. entered into two Medical Supply Manufacturing Agreements with Greiner Bio-One GmbH, a division of Greiner Bio-One International AG, an international manufacturer and supplier of medical products with locations in Austria, Germany, Hungary, United States and Brazil as well as a worldwide distribution network. The two agreements grant Greiner the right to manufacture, market and distribute MedPros Vacu-Mate tube-activated and skin-activated blood collection systems and its winged butterfly safety needle system. Each agreement extends for a six-year term from the commencement of initial commercial manufacturing of the applicable product.
